 

Exhibit 10.66

 

I#: 2014083634 BK: 18349PG: 949, 03/25/2014 at 04:49 PM, RECORDING 21 PAGES
$180.00 M DOC STAMP COLLECTION: $77400.75 INTANGIBLE TAX $44228.91 KEN BURKE,
CLERK OF COURT AND COMPTROLLER PINELLAS COUNTY, FL BY DEPUTY CLERK: CLKDU10

 

DOCUMENT PREPARED BY AND

WHEN RECORDED, RETURN TO:

 

Greenberg Traurig, P.A.

401 East Las Olas Boulevard Suite 2000

Fort Lauderdale, Florida 33301

Attention: Stephen F. Katz, Esq.





    BR CARROLL LANSBROOK, LLC, Mortgagor   TO   GENERAL ELECTRIC CAPITAL
CORPORATION, Mortgagee     AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF RENTS
AND LEASES, SECURITY AGREEMENT AND FIXTURE FILING       Dated as of March 21,
2014 Property Location: Palm Harbor, Florida  





 

DOCUMENTARY STAMP TAX IN THE AMOUNT OF $77,400.75 AND INTANGIBLES TAX IN THE
AMOUNT OF $44,229.00 ARE BEING PAID ON THE ADDITIONAL ADVANCE SECURED HEREBY IN
THE AMOUNT OF $22,114,456.15

 

 

 

  



AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF

RENTS AND LEASES, SECURITY AGREEMENT AND FIXTURE FILING

 

THIS AMENDED AND RESTATED MORTGAGE, ASSIGNMENT OF RENTS AND LEASES, SECURITY
AGREEMENT AND FIXTURE FILING (this "Mortgage") is executed as of March 21, 2014,
by BR CARROLL LANSBROOK, LLC, a Delaware limited liability company (“Mortgagor”)
whose address for notice hereunder is c/o Bluerock Real Estate, L.L.C., 712
Fifth Avenue, 9th Floor, New York, New York 10019, Attention: Jordan Ruddy for
the benefit of GENERAL ELECTRIC CAPITAL CORPORATION, a Delaware corporation
(“Mortgagee”), whose address for notice hereunder is c/o GE Real Estate, 299
Park Avenue, 3rd floor, New York, New York 10171.

 

ARTICLE 1

DEFINITIONS

 

Section 1.1           Definitions. As used herein, the following terms shall
have the following meanings:

 

"Existing Mortgage" means that certain mortgage more fully described in Exhibit
B attached hereto, as assigned to Mortgagee by an Assignment of Mortgage to be
recorded immediately prior hereto in Pinellas County, Florida and as assumed by
Borrower by Assumption Agreement executed prior to the execution of this
Mortgage.

 

“Loan Documents" means (1) the Loan Agreement of even date between Mortgagor and
Mortgagee (the "Loan Agreement"), (2) the Amended, Restated and Renewal
Promissory Note of even date, executed by Mortgagor, payable to the order of
Mortgagee, in the stated principal amount of $48,000,000.00 (the “Note”), (3)
this Mortgage, (4) all other documents now or hereafter executed by Mortgagor,
or any other Person to evidence or secure the payment and performance of the
Obligations and (5) all amendments, modifications, restatements, extensions,
renewals and replacements of the foregoing.

 

 

 

  

“Mortgaged Property" means all estate, right, title, interest, claim and demand
whatsoever which Mortgagor now has or hereafter acquires, either in law or in
equity, in possession or expectancy, of, in and to (1) those certain condominium
units (collectively, the “Condominium Units") which are located in the City of
Palm Harbor, County of Pinellas, State of Florida and more fully described on
Exhibit A attached hereto; such Condominium Units were formed pursuant to the
condominium documents more fully described on Exhibit A attached hereto
(collectively, the “Condominium Documents”), together with Mortgagor's undivided
interest in and to any common elements and limited common elements and other
rights which are appurtenant or otherwise relate to the Condominium Units and
all rights and interests of Mortgagor with respect to the Condominium Documents
(the “Land”), (2) all materials, supplies, appliances, equipment (as such term
is defined in the UCC), apparatus and other items of personal property now or
hereafter attached to, installed in or used in connection with any of the
Condominium Units and water, gas, electrical, storm and sanitary sewer
facilities and all other utilities whether or not situated in easements (the
“Fixtures”). (3) all goods, inventory, accounts, general intangibles, software,
investment property, instruments, letters of credit, letter of-credit rights,
deposit accounts, documents, chattel paper and supporting obligations, as each
such term is presently or hereafter defined in the UCC, and all other personal
property of any kind or character, now or hereafter affixed to, placed upon,
used in connection with, arising from or otherwise related to the Condominium
Units or which may be used in or relating to the planning, development,
financing or operation of the Mortgaged Property, including furniture,
furnishings, equipment, machinery, money, insurance proceeds, accounts, contract
rights, software, trademarks, goodwill, promissory notes, electronic and
tangible chattel paper, payment intangibles, documents, trade names, licenses
and/or franchise agreements, rights of Mortgagor under leases of Fixtures or
other personal property or equipment, inventory, all refundable, returnable or
reimbursable fees, deposits or other funds or evidences of credit or
indebtedness deposited by or on behalf of Mortgagor with any governmental
authorities, boards, corporations, providers of utility services, public or
private, including all refundable, returnable or reimbursable tap fees, utility
deposits, commitment fees and development costs, and commercial tort claims
arising from the development, construction, use, occupancy, operation,
maintenance, enjoyment, acquisition or ownership of the Mortgaged Property (the
“Personalty”), (4) all reserves, escrows or impounds required under the Loan
Agreement and all deposit accounts (including Mortgagor' s rights in any
accounts holding security deposits) maintained by Mortgagor with respect to the
Mortgaged Property, (5) all plans, specifications, shop drawings and other
technical descriptions prepared for construction, repair or alteration of the
Improvements, and all-amendments and modifications thereof (the "Plans"), (6)
all leases, subleases, licenses, concessions, occupancy agreements or other
agreements (written or oral, now or at any time in effect) which grant a
possessory interest in, or the right to use, all or any part of the Mortgaged
Property, together with all Mortgagor's rights in any related security and other
deposits (the "Leases"), (7) all of the rents, revenues, income, proceeds,
profits, security and other types of deposits, lease cancellation payments and
other benefits paid or payable by parties to the Leases other than Mortgagor for
using, leasing, licensing, possessing, operating from, residing in, selling,
terminating the occupancy of or otherwise enjoying the Mortgaged Property (the
"Rents"), (8) all other agreements, such as construction contracts, architects'
agreements, engineers' contracts, utility contracts, maintenance agreements,
management agreements, service contracts, permits, licenses, certificates and
entitlements in any way relating to the development, construction, use,
occupancy, operation, maintenance, enjoyment, acquisition or ownership of the
Mortgaged Property (the “Property Agreements”), (9) all rights, privileges,
tenements, hereditaments, rights-of-way, easements, appendages and appurtenances
appertaining to the foregoing, and all right, title and interest, if any, of
Mortgagor in and to any streets, ways, alleys, strips or gores of land adjoining
the Condominium Units or any part thereof, (10) all present and future
accessories, additions, attachments, replacements and substitutions of, for or
to any of the foregoing and all proceeds and products thereof, (11) all
insurance policies (regardless of whether required by Mortgagee), unearned
premiums therefor and proceeds from such policies covering any of the above
property now or hereafter acquired by Mortgagor, (12) all mineral, water, oil
and gas rights now or hereafter acquired and relating to all or any part of the
Mortgaged Property, and (13) any awards, remunerations, reimbursements,
settlements or compensation heretofore made or hereafter to be made by any
governmental authority pertaining to the Condominium Units, Fixtures or
Personalty. As used in this Mortgage, the term “Mortgaged Property” shall mean
all or, where the context permits or requires, any portion of the above or any
interest therein, wherever located. Notwithstanding the foregoing, (x) Fixtures
and Personalty shall not include any property belonging to any tenants under the
Leases and (y) the Mortgaged Property shall not include any property owned by
the Condominium Association or any Third Party Unit Owner.

 



"Obligations" means, collectively, all (1) principal, interest and other amounts
due under or secured by the Loan Documents, excluding the Hazardous Materials
Indemnity Agreement, (2) principal, interest and other amounts which may
hereafter be loaned by Mortgagee, its successors or assigns, to or for the
benefit of the owner of the Mortgaged Property, when evidenced by a promissory
note or other instrument which, by its terms, is secured hereby, (3) other
indebtedness, obligations and liabilities now or hereafter existing of any kind
of Mortgagor to Mortgagee under documents which recite that they are intended to
be secured by this Mortgage, and (4) covenants, agreements, conditions,
warranties, representations and other obligations made or undertaken by
Mortgagor to Mortgagee under the Loan Documents, excluding the Hazardous
!vfateria1s Indemnity Agreement. Notwithstanding anything contained in this
Mortgage to the contrary, the term "Obligations" shall not include, and this
Mortgage shall not secure, Borrower's obligations under the Hazardous Materials
Indemnity Agreement.





 

"UCC" means the Uniform Commercial Code as enacted and in effect in the state
where the Land is located (and as it may from time to time be amended); provided
that, to the extent that the UCC is used to define any term herein or in any
other Loan Document and such term is defined differently in different Articles
or Divisions of the UCC, the definition of such term contained in Article or
Division 9 shall govern; provided further, however, that if, by reason of
mandatory provisions of law, any or all of the attachment, perfection or
priority of, or remedies with respect to, any security interest herein granted
is governed by the Uniform Commercial Code as enacted and in effect in a
jurisdiction other than the state where the Land is located, the term "UCC"
shall mean the Uniform Commercial Code as enacted and in effect in such other
jurisdiction solely for the purposes of the provisions thereo:fre1ating to such
attachment, perfection, priority or remedies and for purposes of definitions
related to such provisions.

 

 

 

  

All other capitalized terms used herein and not otherwise defined shall have the
meanings assigned to such terms in the Loan Agreement.

 

ARTICLE 2

GRANT

 

Section 2.1 Grant. To secure the full and timely payment and performance of the
Obligations, Mortgagor and Mortgagee hereby agree that the Existing Mortgage is
hereby amended, modified, superseded and restated in its entirety by this
Mortgage, so that together they shall constitute but one Mortgage, a single Hen
securing the Obligations; Mortgagor MORTGAGES, GRANTS, BARGAINS, SELLS, CONVEYS,
ALIENS, REMISES, RELEASES, SETS OVER to Mortgagee the Mortgaged Property, TO
HAVE AND TO HOLD, and Mortgagor does hereby bind itself, its successors and
assigns to WARRANT AND FOREVER DEFEND the title to the Mortgaged Property unto
Mortgagee.

 

ARTICLE 3

WARRANTIES, REPRESENTATIONS AND COVENANTS

 

Mortgagor warrants, represents and covenants to Mortgagee as follows:

 

Section 3.1           Cooperation. Where any of the Mortgaged Property is in the
possession of a third party (other than tenants under any Leases), at Mortgagees
request, Mortgagor will join with Mortgagee in notifying the third party of
Mortgagee's security interest and using its good faith efforts to obtain an
acknowledgment from the third party that it is holding such Mortgaged Property
for the benefit of Mortgagee. Mortgagor will cooperate with Mortgagee in
obtaining control (for lien perfection purposes under the UCC) with respect to
any Mortgaged Property consisting of deposit accounts, investment property,
letter-of-credit rights or electronic chattel paper.

 

Section 3.2           Payment and Performance. Subject to applicable contest
rights set forth in the Loan Documents, Mortgagor shall pay and perform the
Obligations when due under the Loan Documents.

 

Section 3.3           Replacement of Fixtures and Personalty. Mortgagor shall
not incorporate into the Mortgaged Property any item of Personalty, Fixtures or
other property that is not owned by Mortgagor free and clear of all liens or
security interests except the liens and security interests in favor of Mortgagee
created by the Loan Documents.

 

Section 3.4           Mortgagee Approval of Restrictions. Mortgagor shall not,

without the prior consent of Mortgagee, consent to any public restriction
(including any zoning ordinance) or private restriction as to the use of the
Mortgaged Property.

 

Section 3.5           Other Covenants. All of the covenants in the Loan
Agreement

are incorporated herein by reference. The covenants set forth in the Loan
Agreement include the prohibition against the further sale, transfer or
encumbering of any of the Mortgaged Property, and restrictions on transfers and
encumbrances of direct and indirect interests in Mortgagor,

 

Section 3.6           Condemnation Awards and Insurance Proceeds. Subject to the
terms of the Loan Agreement, Mortgagor assigns to Mortgagee all awards and
compensation for any condemnation or other taking, or any purchase in lieu
thereof, and all proceeds of any insurance policies insuring against loss or
damage to the Mortgaged Property. All such awards, compensation and proceeds
shall be governed by and subject to the provisions of the Loan Agreement
governing the same.

 

 

 

  

ARTICLE 4

DEFAULT AND FORECLOSURE

 

Section 4.1           Remedies. If an Event of Default exists, Mortgagee may, at
Mortgagee's election, exercise any or all of the following rights, remedies and
recourses:

 

(a)          Acceleration. Declare the Obligations to be immediately due and
payable, without further notice, presentment, protest, notice of intent to
accelerate, notice of acceleration, demand or action of any nature whatsoever
(each of which hereby is, except as otherwise set forth in the Loan Documents,
expressly waived by Mortgagor), whereupon the same shall become immediately due
and payable.

 

(b)          Entry on Mortgaged Property. Subject to the rights of the
Condominium Association, the terms of the Condominium Documents and the tenants
under the Leases, enter the Mortgaged Property and take exclusive possession
thereof and of all books, records and accounts relating thereto. If Mortgagor
remains in possession of the Mortgaged Property after (and during the
continuance of) an Event of Default and without Mortgagee's prior written
consent, Mortgagee may invoke any legal remedies to dispossess Mortgagor.

 

(c)          Operation of Mortgaged Property. Hold, lease, develop, manage,
operate or otherwise use the Mortgaged Property upon such terms and conditions
as Mortgagee may deem reasonable under the circumstances (making such repairs,
alterations, additions and improvements and taking other actions, from time to
time, as Mortgagee reasonably deems necessary or desirable), and apply all Rents
and other amounts collected by Mortgagee in connection therewith in accordance
with the provisions of Section 4.7.

 

(d)          Foreclosure and Sale. Institute proceedings for the complete
foreclosure of this Mortgage, in which case the Mortgaged Property may be sold
for cash or credit in one or more parcels. With respect to any notices required
or permitted under the UCC, Mortgagor agrees that ten (l0) days' prior written
notice shall be deemed commercially reasonable. At any such sale by virtue of
any judicial proceedings or any other legal right, remedy or recourse, the title
to and right of possession of any such property shall pass to the purchaser
thereof, and to the fullest extent permitted by law, Mortgagor shall be
completely and irrevocably divested of all of its right, title, interest, claim
and demand whatsoever, either at law or in equity, in and to the property sold
and such sale shall be a perpetual bar both at law and in equity against
Mortgagor, and against all other persons claiming or to claim the property sold
or any part thereof, by, through or under Mortgagor. Any Person, including
Mortgagor or Mortgagee, may be a purchaser at such sale. If Mortgagee is the
highest bidder, Mortgagee may credit the portion of the purchase price that
would be distributed to Mortgagee against the Obligations in lieu of paying
cash. In connection with any foreclosure sale: (i) Mortgagee shall have no
obligation to clean up, repair or otherwise prepare the Mortgaged Property for
sale; (ii) Mortgagor waives any right it may have to require Mortgagee to pursue
any third party for any of the Obligations; (iii) Mortgagee may comply with any
applicable state or federal law requirements in connection with a disposition of
the Mortgaged Property; (iv) Mortgagee may specifically disclaim any warranties
of title or the like; (v) if Mortgagee sells any of the Mortgaged Property on
credit, Mortgagor will be credited only with payments actually made by
purchaser, received by Mortgagee and applied to the indebtedness of the
purchaser; and (vi) Mortgagee may apply any noncash proceeds of a disposition of
the Mortgaged Property in any commercially reasonable manner selected by
Mortgagee. Compliance by Mortgagee with the standards set forth in the foregoing
sentence shall not be deemed to adversely affect the commercial reasonableness
of any sale of the Mortgaged Property or portion thereof.

 

 

 

  

(e)          Receiver. Make application to a court of competent jurisdiction
for, and obtain from such court as a matter of strict right and, to the extent
permitted under applicable law, without notice to Mortgagor or regard to the
adequacy of the Mortgaged Property for the Obligations secured hereby, the
appointment of a receiver of the Mortgaged Property, and Mortgagor irrevocably
consents to such appointment. Any such receiver shall have aft the usual powers
and duties of receivers in similar cases, including the full power to rent,
maintain and otherwise operate the Mortgaged Property upon such terms as may be
approved by the court, and shall apply such Rents in accordance with the
provisions of Section 4.7.

(f)          Other. Exercise all other rights, remedies and recourses granted
under the Loan Documents or otherwise available at law or in equity (including
an action for specific performance of any covenant contained in the Loan
Documents or, subject to the terms of Section 7.10, an action for a deficiency
judgment or adjudgment on the Note either before, during or after any proceeding
to enforce this Mortgage).

 

Section 4.2           Separate Sales. The Mortgaged Property may be sold in one
or more parcels and in such manner and order as Mortgagee in its sole
discretion, may elect; the right of sale arising out of any Event of Default
shall not be exhausted by any one or more sales.

 

Section 4.3           Remedies Cumulative, Concurrent and Nonexclusive.
Mortgagee shall have all rights, remedies and recourses granted in the Loan
Documents and available at law or equity (including the UCC), which rights (a)
shall be cumulative and concurrent, (b) may be pursued separately, successively
or concurrently against Mortgagor or others obligated under the Note and the
other Loan Documents, or against the Mortgaged Property, or against ariy one or
more of them, at the sole discretion of Mortgagee, (c) may be exercised as often
as occasion therefor shall arise, and the exercise or failure to exercise any of
them shall not be construed as a waiver or release thereof or of any other
right, remedy or recourse, and (d) are intended to be, and shall be,
nonexclusive. No action by Mortgagee in the enforcement of any rights, remedies
or recourses under the Loan Documents or otherwise at law or equity shall be
deemed to cure any Event of Default.

 

Section 4.4           Release of and Resort to Collateral. Mortgagee may
release, regardless of consideration and without the necessity for any notice to
or consent by the holder of any subordinate lien on the Mortgaged Property, any
part of the Mortgaged Property without, as to the remainder, in any way
impairing, affecting, subordinating or releasing the lien or security interests
created in or evidenced by the Loan Documents or their stature as a first and
prior lien and security interest in and to the Mortgaged Property. For payment
and performance of the Obligations, Mortgagee may resort to any other security
in such order and manner as Mortgagee may elect.

 

Section 4.5           Waiver of Redemption, Notice and Marshalling of Assets. To
the fullest extent permitted by law, Mortgagor hereby irrevocably and
unconditionally waives and releases (a) all benefit that might accrue to
Mortgagor by virtue of any present or future statute of limitations or law or
judicial decision exempting the Mortgaged Property from attachment, levy or sale
on execution or providing for any appraisement. valuation, stay of execution,
exemption fr.om civil process, redemption or extension of time for payment, (b)
except as set forth in the Loan Documents, all notices of any Event of Default
or of Mortgagee's election to exercise or its actual exercise of any right,
remedy or recourse provided for under the Loan Documents, and (c) any right to a
marshalling of assets or a sale in inverse order of alienation.

 

Section 4.6           Discontinuance of Proceedings. If Mortgagee shall have
proceeded to invoke any right, remedy or recourse permitted under the Loan
Documents and shall thereafter e1ect to discontinue or abandon it for any
reason, Mortgagee shall have the unqualified right to do so and, in such an
event, Mortgagor and Mortgagee shall be restored to their former positions with
respect to the Obligations, the Loan Documents, the Mortgaged Property and
otherwise, and the rights, remedies, recourses and powers of Mortgagee shall
continue as if the right, remedy or recourse had never been invoked, but no such
discontinuance

or abandonment shall waive any Event of Default which may then exist or the
right of Mortgagee thereafter to exercise any right, remedy or recourse under
the Loan Documents for such Event of Default.

 

Section 4.7           Application of Proceeds. The proceeds of any sale of, and
the Rents and other amounts generated by the holding, leasing, management,
operation or other use of the Mortgaged Property, shall be applied by Mortgagee
(or the receiver, if one is appointed) in the following order unless otherwise
required by applicable law:

 

 

 

  

(a)          to the payment of the reasonable costs and expenses actually
incurred of taking possession of the Mortgaged Property and of holding,
operating, maintaining, using, leasing, repairing, improving and selling the
same, including (1) receiver's fees and expenses, (2) court costs, (3)
attorneys’ and accountants’ fees and expenses, (4) costs of advertisement, (5)
utility costs and charges, (6) Insurance premiums, (7) costs and expenses with
respect to any litigation affecting the Mortgaged Property, (8) wages and
salaries of employees, commissions of agents and attorneys' fees and expenses,
(9) all ground rent, rea1 estate taxes and assessments, except any taxes,
assessments or other charges subject to which the Mortgaged Property shall have
been sold, and (10) all other carrying costs, fees, charges, reserves, and
expenses whatsoever relating to the Mortgaged Property;

 

(b)          to the payment of all amounts (including interest thereon), other
than the unpaid principal balance of the Note and accrued but unpaid interest
thereon, which may be due to Mortgagee under the Loan Documents;

 

(c)          to the payment and performance of the Obligations in such manner
and order of preference as Mortgagee in its sole discretion may determine; and
entitled thereto.

 

(d)          the balance, if any, to the payment of the persons legal1y

 

Section 4.8           Occupancy After Foreclosure. The purchaser at any
foreclosure sale pursuant to Section 4.l(d) shall become the legal owner of the
Mortgaged Property. All occupants of the Mortgaged Property shall, at the option
of such purchaser, become tenants of the purchaser at the foreclosure sale and
shall deliver possession thereof immediately to the purchaser upon demand. It
shall not be necessary for the purchaser at said sale to bring any action for
possession of the Mortgaged Property other than the statutory action of forcible
detainer in any justice court having jurisdiction over the Mortgaged Property.

 

Section 4.9           Additional Advances and Disbursements; Costs of
Enforcement

 

(a)          If any Event of Default exists, Mortgagee shall have the right, but
not the obligation, to cure such Event of Default in the name and on behalf of
Mortgagor. All sums advanced and expenses incurred at any time by Mortgagee
under this Section 4.9 or otherwise under this Mortgage or any of the other Loan
Documents or applicable law, shall bear interest from the date that such sum is
advanced or expense incurred, to and including the date of reimbursement,
computed at the Default Rate, and all such sums, together with interest thereon,
shall be secured by this Mortgage.

 

(b)          Mortgagor shall pay all expenses (including reasonable attorneys'
fees and expenses actually incurred) of or incidental to the perfection and
enforcement of this Mortgage and the other Loan Documents, or the enforcement,
compromise or settlement of the Obligations or any claim under this Mortgage and
the other Loan Documents, and for the curing thereof, or for defending or
asserting the rights and claims of Mortgagee in respect thereof, by litigation
or otherwise.

 

Section 4.10         No Mortgagee in Possession. Neither the enforcement of any
of the remedies under this Article 4, the assignment of the Rents and Leases
under Article S, the security interests under Artic1e 6, nor any other remedies
afforded to Mortgagee under the Loan Documents, at law or in equity shall cause
Mortgagee to be deemed or construed to be a mortgagee in possessi9n of the
Mortgaged Property other than the physical taking of possession by Mortgagee, to
obligate Mortgagee to lease the Mortgaged Property or attempt to do so, or to
take any action, incur any expense, or perform or discharge any obligation, duty
or liability whatsoever under any of the Leases or otherwise.

 

 

 

  

ARTICLE 5

ASSIGNMENT OF RENTS AND LEASES

 

Section 5.1           Assignment. Mortgagor unconditionally and absolutely
assigns to Mortgagee all of Mortgagor's right, title and interest in and to the
Leases and Rents. This assignment is an absolute assignment to Mortgagee and not
an assignment as security for the payment and performance of the Obligations.

 

Section 5.2           Rights of Mortgagee. Subject to the provisions of Section
5.5 below, Mortgagee shall have the right, power and authority to: (a) notify
any Person that the Leases have been assigned to Mortgagee and that all Rents
are to be paid directly to Mortgagee, whether or not Mortgagee has commenced or
completed foreclosure or ta.ken possession of the Mortgaged Property; (b)
settle, compromise, release, extend the time of payment of, and make allowances,
adjustments and discounts of any Rents or other obligations under the Leases;
(c) enforce payment of Rents and other rights under the Leases, prosecute any
action or proceeding, and defend against any claim with respect to Rents and
Leases; (d) subject to the rights of tenants under the Leases and the
Condominium Association under the Condominium Documents, enter upon, take
possession of and operate the Mortgaged Property; (e) lease all or any part of
the Mortgaged Property; and/or (f) perform any and all obligations of Mortgagor
under the Leases and exercise any and all rights of Mortgagor therein contained
to the full extent of Mortgagor's rights and obligations thereunder, with or
without the bringing of any action or the appointment of a receiver. At
Mortgagee's request, Mortgagor shall deliver a copy of this Mortgage to ea.ch
tenant under a Lease and to each manager and managing agent or operator of the
Mortgaged Property. Mortgagor irrevocably directs any tenant, manager, managing
agent, or operator of the Mortgaged Property, without any requirement for notice
to or consent by Mortgagor, to comply with all demands of Mortgagee under this
Mortgage and to turn over to Mortgagee on demand all Rents which it receives.

 

Section 5.3           No Obligation. Notwithstanding Mortgagee's rights
hereunder, Mortgagee shall not be obligated to perform, and Mortgagee does not
undertake to perform, any obligation, duty or liability with respect to the
Leases, Rents or Mortgaged Property on account of this Mortgage. Mortgagee shall
have no responsibility on account of this Mortgage for the control, care,
maintenance or repair of the Mortgaged Property, for any waste committed on the
Mortgaged Property, for any dangerous or defective condition of the Mortgaged
Property, or for any negligence in the management, upkeep, repair or control of
the Mortgaged Property, other than in connection with any gross negligence or
willful misconduct of Mortgagee with respect to the Mortgaged Property.

 

Section 5.4           Right to Apply Rents. Mortgagee shall have the right, but
not the obligation, to use and app1y any Rents received hereunder in accordance
with Section 4.7 hereof.

 

Section 5.5           Revocable License. Notwithstanding that the assignment of
the Rents and Leases under this Article 5 is an absolute assignment of the Rents
and Leases and not merely the collatcra1 assignment of, or the grant of a lien
or security interest in the Rents and Leases, Mortgagee grants to Mortgagor a
revocable license to collect and receive the Rents and to retain, use and enjoy
such Rents and to otherwise ]ease and operate the Mortgaged Property. During the
continuation of any Event of Default, such license may be revoked by Mortgagee,
without notice to or demand upon Mortgagor, and Mortgagee immediately shall be
entitled to receive and apply all Rents, whether or not Mortgagee enters upon
and takes control of the Mortgaged Property. Prior to such revocation, Mortgagor
shall apply any Rents which it receives in accordance with the Loan Agreement.

 

Section 5.6           Liability of Mortgagee. Mortgagee shall not in any way be
liable to Mortgagor for any action or inaction of Mortgagee, its employees or
agents under this Article 5.

 

Section 5.7           No Merger of Estates. So long as any part of the
Obligations secured hereby remain unpaid and undischarged, the fee and leasehold
estates to the Mortgaged Property shall not merge, but shall remain separate and
distinct, notwithstanding the union of such estates either in Mortgagor,
Mortgagee, any lessee or any third party by purchase or otherwise.

 

 

 

  

ARTICLE 6

SECURITY AGREEMENT

 

Section 6.1           Security Interest. This Mortgage constitutes a "Security
Agreement" on personal property within the meaning of the UCC and other
applicable law and with respect to the Personalty, Fixtures, Plans, Leases,
Rents and Property Agreements. To this end, Mortgagor grants to Mortgagee, a
first and prior security interest in the Personalty, Fixtures, Plans, Leases,
Rents and Property Agreements and all other Mortgaged Property which is personal
property to secure the payment and performance of the Obligations, and agrees
that Mortgagee shall have all the rights and remedies of a secured party under
the UCC with respect to such property. Any notice of sale, disposition or other
intended action by Mortgagee with respect to the Personalty, Fixtures, Plans,
Leases, Rents and Property Agreements sent to Mortgagor at least ten (10) days
prior to any action under the UCC shall constitute reasonable notice to
Mortgagor.

 

Section 6.2           Financing Statements. Mortgagor hereby irrevocably
authorizes Mortgagee at any time and from time to file in any filing office in
any UCC jurisdiction one or more financing or continuation statements and
amendments thereto, relative to all or any part of the Mortgaged Property,
without the signature of Mortgagor where permitted by law. Mortgagor agrees to
furnish Mortgagee, promptly upon request, with any information required by
Mortgagee to complete such financing or continuation statements. If Mortgagee
has fi1ed any initial financing statements or amendments in any UCC jurisdiction
prior to the date hereof, Mortgagor ratifies and confirms its authorization of
all such filings. Mortgagor acknowledges that it is not authorized to file any
financing statement or amendment or termination statement with respect to any
financing statement without the prior written consent of Mortgagee, and agrees
that it will not do so without Mortgagee's prior written consent, subject to
Mortgagor's tights under Section 9-509(d)(2) of the UCC. Mortgagor shall execute
and deliver to Mortgagee, in form and substance satisfactory to Mortgagee, such
additional financing statements and such further assurances as Mortgagee may,
from time to time, reasonably consider necessary to create, perfect and preserve
Mortgagee's security interest hereunder and Mortgagee may cause such statements
and assurances to be recorded and filed, at such times and places as may be
required or permitted by law to so create, perfect and preserve such security
interest.

 

Section 6.3           Fixture Filing. This Mortgage shall also constitute a
"fixture filing" for the purposes of the UCC against all of the Mortgaged
Property which is or is to become fixtures. Information concerning the security
interest herein granted may be obtained at the addresses of Debtor (Mortgagor)
and Secured Party (Mortgagee) as set forth in the first paragraph of this
Mortgage.

 

ARTICLE 7

MISCELLANEOUS

 

Section 7.1           Notices. Any notice required or permitted to be given
under this Mortgage shall be sent, deemed given and received, and otherwise
governed in accordance with the notice provisions set forth in the Loan
Agreement

 

Section 7.2           Covenants Running with the Land. All of the covenants in
the Loan Agreement and in Article 3 of this Mortgage, and all other Obligations
contained in this Mortgage, are intended by Mortgagor and Mortgagee to be, and
shall be construed as, covenants running with the Mortgaged Property. As used
herein, "Mortgagor" shall refer to the party named in the first paragraph of
this Mortgage and to any subsequent owner of all or any portion of the Mortgaged
Property (without in any way implying that Mortgagee has or will consent to any
such conveyance or transfer of the "Mortgaged Property). A 11 persons or
entities who may have or acquire an interest in the Mortgaged Property shall be
deemed to have notice of, and be bound by, the terms of the Loan Agreement and
the other Loan Documents; however, no such party shall be entitled to any rights
thereunder without the prior written consent of Mortgagee.

 

 

 

  

Section 7.3           Attorney-in-Fact. Mortgagor hereby irrevocably appoints
Mortgagee and its successors and assigns, as its attorney-in-fact, which agency
is coupled with an interest, (a) to execute and/or record any notices of
completion, cessation of labor or any other notices that Mortgagee deems
appropriate to protect Mortgagee's interest, if Mortgagor shall fail to do so
within ten (10) days after written request by Mortgagee, (b) to execute any or
all of the rights or powers described in Article 5 with the same force and
effect as if executed by Mortgagor, and Mortgagor ratifies and confirms any and
all acts done or omitted to be done by Mortgagee, its agents, ·servants,
employees or attorneys in, to or about the Mortgaged Property, (c) upon the
issuance of a deed pursuant to the foreclosure of this Mortgage or the delivery
of a deed in lieu of foreclosure, to execute all instruments of assignment,
conveyance or further assurance with respect to the Leases, Rents, Personalty,
Fixtures, Plans and Property Agreements in favor of the grantee of any such deed
as may be reasonably necessary for such purpose, (d) to prepare, execute and
file or record financing statements, continuation statements, applications for
registration and like papers necessary to create, perfect or preserve
Mortgagee's security interests and rights in or to any of the collateral, and
(e) while any Event of Default exists, to perform any obligation of Mortgagor
hereunder; however: (1) Mortgagee shall not under any circumstances be obligated
to perform any obligation of Mortgagor; (2) any sums advanced by Mortgagee in
such performance shall be added to and included in the Obligations and shall
bear interest at the Default Rate; (3) Mortgagee as such attorney-in-fact shall
only be accountable for such funds as are actually received by Mortgagee; and
(4) Mortgagee shall not be liable to Mortgagor or any other Person for any
failure to take any action which it is empowered to take under this Section.
Notwithstanding the foregoing, no exercise by Mortgagee of the rights granted
pursuant to this Section 7.3 shall increase Mortgagor's obligations or limit or
reduce Mortgagee's rights and remedies under the Loan Documents.

 

Section 7.4           Successors and Assigns. This Mortgage shall be binding
upon and inure to the benefit of Mortgagee and Mortgagor and their respective
successors and assigns. Except as otherwise permitted under the Loan Agreement,
Mortgagor shall not, without the prior written consent of Mortgagee, assign any
rights, duties or obligations hereunder.

 

Section 7.5           No Waiver. Any failure by Mortgagee to insist upon strict
performance of any of the terms, provisions or conditions of the Loan Documents
shall not be deemed to be a waiver of same, and Mortgagee shall have the right
at any time to insist upon strict perfom1ance of all of such terms, provisions
and conditions.

 

Section 7.6           Subrogation. To the extent proceeds of the Note have been
used to extinguish, extend or renew any indebtedness against the Mortgaged
Property, then Mortgagee sha11 be subrogated to all of the rights, liens and
interests existing against the Mortgaged Property and held by the holder of such
indebtedness and such former rights, liens and interests, if any, are not
waived, but are continued in full force and effect in favor of Mortgagee.

Section 7.7           Loan Agreement. If any conflict or inconsistency exists
between this Mortgage and the Loan Agreement, the Loan Agreement shall govern.

 

Section 7.8           Release. Upon full payment and performance of the
Obligations, Mortgagee shall release of record the liens and security interests
created by this Mortgage, in accordance with applicable law.

 

Section 7.9           Waiver of Stay, Moratorium and Similar Rights. Mortgagor
agrees, to the full ext.ent that it may lawfully do so, that it will not at any
time insist upon or plead or in any way take advantage of any appraisement,
valuation, stay, marshalling of assets, extension, redemption or moratorium law
now or hereafter in force and effect so as to prevent or hinder the enforcement
of the provisions of this Mortgage or the indebtedness secured hereby, or any
agreement between Mortgagor and Mortgagee or any rights or remedies of
Mortgagee.

 

Section 7.10         Limitation on Liability. Mortgagor's liability hereunder is
subject to the limitation on liabi1ity provisions of Article 12 of the Loan
Agreement.

 

Section 7.11         Obligations of Mortgagor, Joint and Several. If more than
one Person has executed this Mortgage as "Mortgagor", the obligations of all
such Persons hereunder shall be joint and several.

 

Section 7.12         Governing Law. This Mortgage shall be governed by the laws
of the State of Florida.

 

Section 7.13 Interpretation. The Article, Section and Subsection titles hereof
are inserted for convenience of reference only and shall in no way alter, modify
or define, or be used in construing, the text of such Articles, Sections or
Subsections. When used in this Mortgage, "include(s)" shall mean "include(s),
without limitation" and "including" shall mean "including, but not limited to".

 

Section 7.14         Counterparts. This Mortgage ma y be executed in
counterparts, all of which counterparts t-0gether shall constitute one and the
same instrument (and original signature pages and notary pages from each
counterpart may be assembled into one original document to be recorded).

 

 

 

  

Section 7.15 Entire Agreement. This Mortgage and the other Loan Documents embody
the entire agreement and understanding between Mortgagee and Mortgagor and
supersede all prior agreements and understandings between such parties relating
to the subject matter hereof and thereof. Accordingly, the Loan Documents may
not be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties. There are no unwritten oral agreements between the
parties.

 

Section 7.16         Future Advances. This Mortgage secures such future or
additional advances (in addition to the principal amount of the Note) as may be
made by Mortgagee or the holder hereof, at its exclusive option, to Mortgagor or
its successors or assigns in title, for any purpose, provided that all such
advances are made within twenty (20) years from the date of this Mortgage or
within such lesser period of time as may be provided by law as a prerequisite
for the sufficiency of actual notice or record notice of such optional future or
additional advances as against the rights of creditors or subsequent purchasers
for valuable consideration to the same extent as if such future or additional
advances were made on the date of the execution of this Mortgage. The total
amount of Indebtedness secured by this Mortgage may be increased or decreased
from time to time, but the total unpaid balance so secured at any one time shall
not exceed the maximum principal amount of $96,000,000.00 plus interest thereon
and any disbursements made under the Mortgage for the payment of impositions,
taxes, assessments, levies, insurance, or otherwise, with interest on such
disbursements. It is the intent of the parties that this Mortgage shall secure
the payment of the Note and any additional advances made from time to time
pursuant to any additional notes or otherwise, all of said indebtedness being
equally secured hereby and having the same priority as any amounts advanced as
of the date of this Mortgage. It is agreed that any additional sum or sums
advanced by Mortgagee under the Note shall be equally secured with, and have the
same priority as, the original Indebtedness and shall be subject to all of the
terms, provisions and conditions of this Mortgage, whether or not such
additional loans or advances are ev1aenced by other promissory notes of
Mortgagor and whether or not identified by a recital that it or they are secured
by this Mortgage.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

  

EXECUTED as of the date first above written.

 

    BR CARROLL LANSBROOK, LLC, a Delaware     limited liability company        
Print Name:                   By: /s/ Jordan Ruddy Print Name:     Name: Jordan
Ruddy       Title: Chief Executive Officer        

 

STATE OF New York )   )ss: COUNTY OF New York )

 

This instrument was acknowledged before me this 18 day of March, 2014 by Jordan
Ruddy, as Chief Executive Officer of BR Carroll Lansbrook, LLC, a Delaware
limited liability company who executed the foregoing instrument on behalf of
said entity for the purposes therein expressed. He personally appeared before
me, is personally known to me or produced Driver’s License as identification.

 

  Notary Public, State of New York   Print Name: Mark Faham   My Commission
Expires: ________________       [SEAL]   MARK FAHAM   Notary Public, State of
New York   No. 01FA6101480   Qualified in Kings County   Commission Expires
November 17, 2015

 

Signature Page to Amended and Restated Mortgage, Assignment of Rents and Leases,
Security Agreement and Fixture Filing

 

 

 

  

EXHIBIT A-1

 

Condominium Units

 

EXHIBIT A-1

 

 

 

 

EXHIBIT A

 

PARCEL 1:

 

UNITS as shown on Schedule 1 being in the following:

 

LANSBROOK VILLAGE CONDOMINIUM, a Condominium according to the Declaration of
Condominium thereof, as recorded in O.R. Book 14696, Pages 673 through 874,
inclusive and according to the Plat thereof recorded in Condominium Book 139,
Pages 42 through 62, inclusive and all amendments thereof, of the Public Records
of Pinellas County, Florida, together with an undivided interest in the common
elements for each unit described in Schedule 1.

 

PARCEL 2:

Easements in and to the common areas, as more particularly defined and described
in the Declaration of Covenants, Conditions, Restrictions and Easements for The
Villages at Lansbrook (The "Villages at Lansbrook Declaration, recorded December
17, 1999, in O.R. Book 10758, Page 763, as further supplemented by the document
recorded in O.R. Book 10758, Page 855, as further supplements by the document
recorded in O.R. Book 11378, Page 120 and as Amended and Restated by Amended and
Restate Declaration of Covenants, Conditions, Restrictions and Easements for
Village of Lansbrook, recorded in 0.R. Book 12489, Page 2341, Second Amended and
Restate Declaration of Covenants, Conditions, Restrictions and Easements for
Villages of Lansbrook recorded October 4, 2004, in O.R. Book 13864, Page 2510,
all of the Public Records of Pinellas County, Florida, LESS and EXCEPT those
easement areas created under the aforementioned documentation that are located
within Parcel 1 described above.

 

PARCEL 3:

Drainage and retention easements over the drainage area more particularly
described and defined in the Declaration of Drainage Easements and Maintenance
Agreement (the "Drainage Declaration") recorded October 15, 1993, in O.R. Book
8437, Page 1145, as modified by O.R. Book 9109, Page 1086 and as supplemented by
document recorded in O.R. Book 11378, Page 111, all of the Public Records of
Pinellas County, Florida.

   

EXHIBIT A-1

 

 

 



 

EXHIBIT A-2

 

Condominium Documents

 

EXHIBIT A-2

 

 

 

 

[tex10-58pg16.jpg]

 

 

 

  

[tex10-58pg17.jpg]

 

EXHIBIT A-3

 

 

 

  

EXHIBIT B

 

Existing Mortgage

 

RECITALS

  

Mortgage, Assignment of Rents, Security Agreement and Fixture Filing dated
September 28, 2012 made by Waterton Lansbrook Venture, L.L.C. (the “Original
Borrower"), in favor of Bank of America, N.A., as recorded in Official Records
Book 17747, Page 111, as amended by that certain Amendment to Mortgage,
Assignment of Rents, Security Agreement and Fixture Filing, Notice of Future
Advance and Spreader Agreement recorded in Official Records Book 18055, Page 262
and by that certain Second Amendment to Mortgage, Assignment of Rents, Security
Agreement and Fixture Filing, Notice of Future Advance and Spreader Agreement
recorded in Official Records Book 18275, Page 1005, all of the Public Records of
Pinellas County, Florida, as assumed by Borrower pursuant to an Assumption
Agreement of even date herewith and as assigned to Lender pursuant to an
Assignment of Mortgage of even date herewith.

 

EXHIBIT B-1

 

 

 